1
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 20 are pending in this application

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/9/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 7 and 18 recites a method, a system and a non-transitory computer readable storage medium respectfully, receiving a first put request, wherein the first put request includes a first primary key and a corresponding first value; receiving a second put request, wherein the second put request includes a second primary key and a corresponding second value; storing the first put request in a buffer in a first datastore; storing the second put request in the buffer in the first datastore; transmitting a write request to a second datastore, wherein the write request includes a subsidiary key and a corresponding data file, and wherein the data file includes the first value starting at a first offset and the second value starting at a second offset; storing a first entry in an index in the first datastore, wherein the first entry includes the first primary key along with the subsidiary key and the first offset; storing a second entry in the index in the first datastore, wherein the second entry includes the second primary key along with the subsidiary key and the second offset; and deleting the first put request and the second put request from the buffer.

The art of record, specifically Ding et al. (US 2015/0127658 A1),discloses key value storage system which includes a data management unit that stores key value storing pair. This distinguishes over the claimed invention because the claimed invention requires storing the first put request in a buffer in a first datastore; storing the second put request in the buffer in the first datastore; transmitting a write request to a second datastore, wherein the write request includes a subsidiary key and a corresponding data file, and wherein the data file includes the first value starting at a first offset and the second value starting at a second offset; storing a first entry in an index in the first datastore, wherein the first entry includes the first primary key along with the subsidiary key and the first offset; storing a second entry in the index in the first datastore, wherein the second entry includes the second primary key along with the subsidiary key and the second offset; and deleting the first put request and the second put request from the buffer.

Another prior art reference of record, Shadmon  (US 6,240,418 B1), discloses a database file management system which includes a probabilistic access indexing file, which includes a search-key for data portion data lookup. This distinguishes over the claimed invention because the claimed invention requires transmitting a write request to a second datastore, wherein the write request includes a subsidiary key and a corresponding data file, and wherein the data file includes the first value starting at a first offset and the second value starting at a second offset; storing a first entry in an index in the first datastore, wherein the first entry includes the first primary key along with the subsidiary key and the first offset; storing a second entry in the index in the first datastore, wherein the second entry includes the second primary key along with the subsidiary key and the second offset; and deleting the first put request and the second put request from the buffer.

Another prior art reference of record, Kumar et al. (US 2020/0151154 A1), discloses low latency database analysis system which include storing in-memory database in order to receiving data query from an external database. This distinguishes over the claimed invention because the claimed invention requires transmitting a write request to a second datastore, wherein the write request includes a subsidiary key and a corresponding data file, and wherein the data file includes the first value starting at a first offset and the second value starting at a second offset; storing a first entry in an index in the first datastore, wherein the first entry includes the first primary key along with the subsidiary key and the first offset; storing a second entry in the index in the first datastore, wherein the second entry includes the second primary key along with the subsidiary key and the second offset; and deleting the first put request and the second put request from the buffer.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claimed elements. Therefore claims 1 – 20 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Felch (US 2015/0127880 A1) Discloses Mapper reduce system which include generating a set of key and values.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167